t c memo united_states tax_court kenneth e perry and mary a hofer petitioners v commissioner of internal revenue respondent docket no filed date bruce w powell and michael h gertner for petitioners john j boyle for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in and additions to petitioners' joint federal_income_tax for the years in issue year deficiency a a a b a additions to tax sec sec sec dollar_figure dollar_figure dollar_figure -- -- -- dollar_figure plu sec_50 percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to negligence all section references are to the internal_revenue_code as in effect during the years in issue respondent also determined the following deficiencies in additions to and penalty on petitioner kenneth e perry's separate federal_income_tax for the years in issue year deficiency a a a b sec_6662 additions to tax penalty sec sec dollar_figure big_number big_number dollar_figure -- -- -- -- -- -- -- dollar_figure plu sec_50 percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to negligence after concessions the issues remaining for decision are whether petitioners' horse breeding and boarding activity during and was an activity_not_engaged_in_for_profit within the meaning of sec_183 whether petitioner kenneth e perry's horse breeding and boarding activity during and was an activity_not_engaged_in_for_profit within the meaning of sec_183 whether petitioners are liable for the additions to tax for negligence prescribed by sec_6653 and b and a with respect to their and returns whether petitioner kenneth e perry is liable for the additions to tax for negligence prescribed by sec_6653 and b with respect to his return and whether petitioner kenneth e perry is liable for the accuracy-related_penalty prescribed by sec_6662 with respect to his and returns findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners are husband and wife who filed joint federal_income_tax returns for and petitioner kenneth e perry filed separate federal_income_tax returns for and at the time they filed their petition in this case petitioners resided in brookville ohio petitioners were both raised on family farms and both have been around horses most of their lives mr perry learned to break and care for horses when he was to years old and was involved in purchasing breeding training and selling horses with his father and brother for over years prior to ms hofer also learned to break and care for horses at a very young age and was also involved in purchasing breeding training and selling horses for some time prior to the years in issue mr perry studied business administration and industrial management at franklin university dayton university michigan state university and san jose state university the record does not disclose whether he received a degree from any of these institutions mr perry began working for the general motors corp sometime in or around the mid-1970's ms hofer holds a dual bachelor's degree in production operative management and logistics from ohio state university in she began working as a production supervisor for general motors mr perry and ms hofer became acquainted in through their mutual employment with general motors and were married sometime prior to petitioners subsequently had two children together muriel born date and lauren born date petitioners were both full-time employees of general motors throughout the years in issue petitioners received the following wages from their employment with general motors during the years in issue year mr perry ms hofer total dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number mr perry retired from general motors in at the time of trial ms hofer was on dependent care leave and did not wish to return to work at the time they were married petitioners planned to acquire a farm and raise horses before implementing this plan petitioners had at least one conversation with mr john adkins who had extensive experience breeding tennessee walking horses based on their discussions with mr adkins and their prior experience petitioners decided to acquire and develop a breeding stock of registered tennessee walking horses petitioners knew that the undertaking would require a substantial outlay of cash and that there was a significant likelihood of losses during the early stages however petitioners did not have a formal business plan or income projection at the time they began the undertaking petitioners believed that they could create a self-sustaining breeding operation by acquiring and developing sufficient real_estate planting appropriate crops and acquiring attractive horses at the time they began their horse-related operation petitioners believed that they could eventually generate a profit of approximately dollar_figure to dollar_figure per year petitioners began their horse-related operation on date when they acquired a registered tennessee walking horse stallion from mr adkins after purchasing this stallion petitioners acquired and developed various parcels of real_property to facilitate their activity in the following discussion we describe petitioners' real_estate transactions before describing their acquisitions and transfers of horses real_estate transactions on date petitioners purchased dollar_figure acres of real_estate located in union county ohio for a total price of dollar_figure petitioners satisfied dollar_figure of the purchase_price with cash and executed a promissory note for the balance petitioner obtained a portion of the cash downpayment from a savings account and obtained the remainder by cashing in mr perry's retirement options and ms hofer's stock_options with general motors the acre parcel included a small house which petitioners used as their personal_residence from the time they acquired the property until petitioners constructed a small barn and two separate paddocks on the 72-acre parcel the barn consisted of two open stalls and a separate area for storing hay and was completed in early at a total cost of approximately dollar_figure on or about date petitioners purchased additional acres of real_estate contiguous to the acre parcel for a total price of dollar_figure the party from whom petitioners purchased this land retained the right to harvest a crop already growing on the property in after this crop was harvested petitioners tilled the soil and converted the land to pasture petitioners also constructed a second larger barn on the 4-acre parcel this barn consisted of six bay stalls one wash stall a tack room and an open run-in the barn was completed in at a total cost of dollar_figure on or about date petitioners purchased an additional acres of land contiguous to the 4-acre parcel and adjacent to the 72-acre parcel for a total price of dollar_figure shortly thereafter petitioners prepared a portion of the land for pasture and the remainder for cultivating alfalfa petitioners did not erect any structures on the 491-acre parcel between and petitioners converted a total of approximately acres of the union county real_estate from tillage to pasture and hay fields due to severe drought conditions in and the pastures and hay fields were not productive as sources of feed for petitioners' horses until these drought conditions also caused an increase in the cost of feed and depressed the market for horses in general motors transferred ms hofer to its plant in dayton ohio because of this transfer and because mr perry was planning to retire from general motors in petitioners decided to relocate their home and horse breeding operation to a location nearer ms hofer's work on or about date petitioners purchased acres of real_estate located in montgomery county ohio for a total price of dollar_figure this included a house which petitioners used as their personal_residence from the time of the purchase up to the time of trial and a home barn after acquiring the montgomery county property petitioners began selling their real_estate in union county on or about date petitioners sold the and 4-acre parcels together with the house and barns for a total price of dollar_figure in date petitioners sold of the remaining acres for a total price of dollar_figure at the time of trial petitioners were offering the remaining acres for sale in three parcels for a total price of dollar_figure petitioners were also continuing to cultivate alfalfa on the remaining union county property and intended to plant corn on to acres of their montgomery county property horse acquisitions transactions and related facts petitioners acquired bred boarded and sold numerous horses during the years in issue these included tennessee walking horses thoroughbreds and one morgan to avoid confusion we discuss each breed separately tennessee walking horses on date petitioners purchased a 12-year-old registered tennessee walking horse stallion named copy's big shot s big shot from mr adkins for dollar_figure at the time of purchase petitioners intended to use big shot as a breeding stallion although big shot suffered from a bronchial condition petitioners believed that dollar_figure was a favorable price given the horse's bloodline and confirmation big shot sired a total of eight foals for petitioners before his death in on date petitioners purchased a 1-year- old tennessee walking horse mare named copy's sugar plum sugar plum for dollar_figure at the time of purchase petitioners intended to use sugar plum as a broodmare sugar plum produced a total of five foals for petitioners prior to the time of trial one of these foals was killed in after suffering a broken leg petitioners sold sugar plum's second foal a gelding named copy's black prince for dollar_figure in after determining that it lacked adequate confirmation also in petitioners sold another of sugar plum's foals a filly named copy's sugar shot for dollar_figure at the time of trial petitioners were using sugar plum and two of its offspring copy's allen rose and copy's eyote anoka as broodmares in petitioners purchased an unregistered tennessee walking horse mare named amy for dollar_figure amy was in foal at the time of petitioners' purchase and subsequently gave birth in after determining that it was not economically feasible to register amy or the foal petitioners sold both horses for a total price of dollar_figure also in petitioners purchased a registered tennessee walking horse mare named damon's red lady for dollar_figure damon's red lady subsequently produced three foals for petitioners petitioners sold the first of these foals shot strutter for dollar_figure in the purchaser thereafter paid petitioners to board shot strutter on their property thoroughbreds sometime in petitioners acquired two thorough- bred mares named spiro gyro and queens dynasty for dollar_figure each at the time of purchase petitioners erroneously believed that both mares were in foal petitioners later learned that neither mare was in foal they sold queens dynasty for dollar_figure after she became ill they bred spiro gyro who produced a foal named flying footprint in and sold spiro gyro in for dollar_figure in after determining that breeding thoroughbreds would not be profitable petitioners sold flying footprint for dollar_figure however petitioners repossessed flying footprint after receiving only dollar_figure of the purchase_price and resold the horse to a second buyer in for dollar_figure morgan sometime in petitioners purchased a registered morgan mare named dancer for dollar_figure petitioners sold dancer in early for dollar_figure the purchaser thereafter paid petitioners to board dancer on their property the record does not disclose the fee petitioners received for this service petitioners are members of the tennessee walking horse breeders and exhibitors association with the exception of veterinary and complicated farrier services petitioners personally performed all of the tasks attendant to their horse-related activity during the years in issue including feeding and watering grooming inoculations hoof care foaling and breaking petitioners have never shown any of their horses in competitions and do not ride their horses for recreation petitioners advertised their horse-related operation by placing a sign near a road which runs adjacent to their property this sign reads tennessee walking horses boarded and stud sic and for sale petitioners also periodically placed advertisements in local magazines and newspapers when they desired to sell a foal or offer a stallion for stud services income and losses petitioners reported a net_loss from their horse- related operation during each of the years in issue calculated as follows -- -- -- income sale of horses boarding fees sale of alfalfa sale of hay sale of tractor unexplained income gross_income expenses breeding fees depreciation sec_179 expenses feed purchased fertilizers lime freight trucking gasoline fuel oil insurance labor hired rent of farm pasture repairs maintenance seeds plants purchased -- -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure -- -- -- -- -- -- -- -- -- -- dollar_figure big_number big_number -- big_number -- -- big_number dollar_figure -- -- -- big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- big_number -- -- -- -- -- -- -- big_number -- -- dollar_figure big_number -- big_number -- big_number big_number -- -- -- storage warehousing supplies purchased veterinary fees medicine other expenses -- -- big_number -- big_number -- -- big_number big_number big_number -- -- -- big_number big_number -- -- total expenses big_number big_number big_number big_number big_number big_number net_income loss big_number big_number big_number big_number big_number big_number petitioners reported the losses in and on schedules f attached to their joint income_tax returns mr perry reported the losses in and on schedules f attached to his individual income_tax returns we note that mr perry's return reports gross_income of dollar_figure for whereas the stipulation of facts filed by the parties states that petitioner received only dollar_figure of gross_income in that year the record does not disclose the reason for this discrepancy and we accept the figure stated in petitioner's return the additional dollar_figure which is not explained in the stipulation is listed as unexplained income in the above schedule mr perry reported net losses from his horse breeding and boarding activity in and of dollar_figure and dollar_figure respectively and a net profit of dollar_figure in respondent began the examination of petitioners' tax returns sometime in or around on date petitioners filed with respondent form_5213 election to postpone determination as to whether the presumption that an activity is engaged in for profit applies for an activity described as breeding and showing horses beginning with the tax_year books_and_records initially petitioners' financial record keeping consisted of retaining receipts of expenses related to the horse activity in a box in their home at the end of the year petitioners would sort through these receipts with an accountant to calculate their tax_liability in or around after the start of respondent's audit petitioners began recording receipts and expenditures related to their horse operation on a calendar where they also recorded important events such as the dates foals were born and the dates of inoculations in or around petitioners also began transferring these records to financial ledgers petitioners did not maintain a separate bank account for their horserelated activity during any of the years in issue and did not introduce any of their financial records into evidence sec_183 opinion the primary factual issue in this case is whether petitioners' horse breeding and boarding operation was an activity_not_engaged_in_for_profit as defined by sec_183 sec_183 provides generally that in the case of an individual or an s_corporation no deduction attributable to an activity which is not engaged for profit is allowed except as provided in sec_183 sec_183 allows the deductions which would be allowable without regard to whether the activity is engaged in for profit sec_183 allows a deduction equal to the amount of the deductions that would be allowable for the taxable_year if the activity were engaged in for profit but only to the extent the gross_income derived from the activity exceeds the deductions allowable under sec_183 sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the test for determining whether an activity is engaged in for profit is whether the individual is engaged in the activity with the actual and honest objective of making a profit see 78_tc_642 affd without published opinion 702_f2d_1205 d c cir 78_tc_471 affd 722_f2d_695 11th cir 72_tc_28 although a taxpayer need not have a reasonable expectation of earning a profit he must have entered into or continued the activity with a bona_fide objective of doing so see 94_tc_41 91_tc_371 85_tc_557 dreicer v commissioner supra 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1 a income_tax regs profit in this context means economic profit independent of tax savings see 889_f2d_1548 6th cir affg tcmemo_1988_310 91_tc_686 affd 893_f2d_656 4th cir 86_tc_1284 whether a taxpayer engages in an activity with the requisite profit_motive is a question of fact to be resolved on a consideration of all the facts and circum- stances in the record see 77_tc_1326 allen v commissioner supra sec_1_183-2 income_tax regs petitioners bear the burden of proving that they engaged in the subject activity with the requisite profit_motive and greater weight is given to objective facts than to petitioners' mere statement of intent see rule a 78_tc_659 68_tc_696 sec_1_183-2 income_tax regs all rule references are to the tax_court rules_of_practice and procedure single activity before determining whether and to what extent sec_183 and the regulations thereunder apply the activity or activities of the taxpayer must be ascertained sec_1_183-1 income_tax regs in making this determination the general_rule is that we must take all the facts and circumstances of the case into account id the regulations provide as follows in ascertaining the activity or activities of the taxpayer all the facts and circumstances of the case must be taken into account generally the most significant facts and circumstances in making this determination are the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together in a trade_or_business or in an investment setting and the similarity of various under- takings generally the commissioner will accept the characterization by the taxpayer of several undertakings either as a single activity or as separate activities the taxpayer's characteri- zation will not be accepted however when it appears that his characterization is artificial and cannot be reasonably supported under the facts and circumstances of the case id petitioners characterize all of the undertakings relating to their horse breeding and boarding including holding the land on which those undertakings were conducted as a single activity for sec_183 purposes respondent on the other hand contends that petitioners' holding the land for its appreciation in value should be treated as a separate activity respondent maintains that any appreciation in the value of the union county property is clearly not the result of or even related to the horse-related activity respondent also takes the position that this appreciation was not attributable to petitioners' horse breeding and boarding respondent argues that any appreciation in the value of the land should therefore not be considered in determining whether petitioners engaged in horse breeding and boarding with the requisite profit_motive sec_1_183-1 income_tax regs provides the following guidance for determining whether farming and the holding of the farm_land will be considered a single activity where land is purchased or held primarily with the intent to profit from increase in its value and the taxpayer also engages in farming on such land the farming and the holding of the land will ordinarily be considered a single activity only if the farming activity reduces the net cost of carrying the land for its appreciation in value thus the farming and holding of the land will be considered a single activity only if the income derived from farming exceeds the deductions attributable to the farming activity which are not directly attributable to the holding of the land that is deductions other than those directly attributable to the holding of the land such as interest on a mortgage secured_by the land annual property taxes attributable to the land and improvements and depreciation of improvements to the land under its terms the above rule applies only where land is purchased or held primarily with the intent to profit from increase in its value see 72_tc_659 n eldridge v commissioner tcmemo_1995_384 hoyle v commissioner tcmemo_1994_592 harston v commissioner tcmemo_1990_538 affd without published opinion 936_f2d_570 5th cir fields v commissioner tcmemo_1981_550 sec_1_183-1 income_tax regs if the taxpayer's primary intent is not to profit from appreciation of the land then the general_rule of the regulation applies in determining whether there is a single activity hoyle v commissioner supra under the general_rule all facts and circumstances are taken into account in determining whether several undertakings constitute one activity for purposes of sec_183 in this case we find that petitioners' primary intent was not to profit from the increase in the value of the land used to conduct their horse breeding and boarding rather petitioners' primary intent was to breed and board horses cf fields v commissioner supra in determining whether petitioners' horse breeding and boarding and their holding of the land constitute a single activity we apply the general_rule contained in sec_1_183-1 income_tax regs and take all facts and circumstances into account see hoyle v commissioner supra we find petitioners' characterization of their horse breeding and boarding and holding of the land as a single activity to be fully supported by the facts of this case see generally keanini v commissioner supra pincite petitioners purchased the subject land in union county ohio for the purpose of breeding and boarding horses thereon they considered the cost of the land as part of the cost of the horse breeding and boarding undertakings petitioners constructed horse barns on the land and converted the use of the land to pasture alfalfa and hay fields for the purpose of grazing and feeding their horses thus a close organizational and economic relationship exists between the breeding and boarding operation and the holding of the land for appreciation in value cf id sec_1_183-1 income_tax regs factors relating to the horse breeding and boarding activity sec_1_183-2 income_tax regs lists the following factors relevant to determining whether an activity is engaged in for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation involved see also 937_f2d_1089 6th cir revg 91_tc_733 these factors are not exclusive and no single factor or number of factors is conclusive in determining whether an activity is engaged in for profit see dreicer v commissioner t c pincite vandeyacht v commissioner tcmemo_1994_148 sec_1_183-2 income_tax regs manner in which the taxpayer carried on the activity petitioners did not have a formal business plan or income projection prior to the time they began their horse breeding and boarding operation petitioners also did not introduce any of their financial books_or_records into evidence petitioners testified that during the initial stages of their operation they simply retained receipts and invoices arising from the activity in a box which they sorted with their accountant at the end of the year to calculate their income_tax_liability both petitioners also testified that in or around they began recording receipts and expenditures related to the horse activity on a calendar and that they later began transferring these records to a financial ledger petitioners further testified that they maintained meticulous records of events relating to their horses such as births and inoculations throughout the years in issue we find petitioners' testimony credible in this regard we note that petitioners stopped purchasing thorough- breds when they determined that they could not profit from that undertaking petitioners also placed advertisements in local newspapers and magazines when they desired to sell a horse or offer a stallion for stud services expertise of the taxpayer or his advisors petitioners were both raised on family farms and both had extensive experience in purchasing breeding training and selling horses petitioners also sought and followed the advice of mr adkins an experienced breeder of tennessee walking horses prior to the time they began their horse breeding and boarding activity moreover petitioners learned to inoculate their horses and perform other basic health care procedures themselves petitioners also joined the tennessee walking horse breeders associa- tion and educated themselves on bloodlines and markets for tennessee walking horses petitioners appeared at trial to be generally knowledgeable about purchasing breeding training caring for and selling horses in light of all this we find that petitioners did have sufficient expertise to indicate that they engaged in their horse breeding and boarding activity with an actual and honest objective of making a profit time and effort expended by the taxpayer while petitioners were both full-time employees of general motors during the years in issue petitioners lived on the property where they pursued their horse breeding and boarding activity and they performed all of the work necessary for the activity themselves with the exception of veterinary and complicated farrier services expectation that assets used in the activity will appreciate in value sec_1_183-2 income_tax regs provides in pertinent part as follows the term profit encompasses appreciation in the value of assets such as land used in the activity thus the taxpayer may intend to derive a profit from the operation of the activity and may also intend that even if no profit from current operations is derived an overall profit will result when appreciation in the value of land used in the activity is realized since income from the activity together with the appreciation of land will exceed expenses of operation in this case we note that petitioners realized an economic gain of approximately dollar_figure when they sold their union county property in computed as follows sale price 72-acre parcel with barns 10-acre parcel dollar_figure big_number total price purchase_price 72-acre parcel small barn 4-acre parcel large barn 10-acre parcel total price total economic gain big_number big_number big_number big_number big_number dollar_figure big_number big_number 1for purposes of this calculation we accept petitioners' allocation of approximately one-half of the total dollar_figure paid for the 491-acre parcel to the 10-acre portion sold in we also note that at the time of trial petitioners were offering_for_sale at a total price of dollar_figure the remaining acres of union county property in which they had an unadjusted cost_basis of dollar_figure the economic gain petitioners realized on the sale of the union county property in more than offsets the total dollar_figure in operating losses they claimed during the years in issue thus appreciation in the value of the land used in the activity helps to explain petitioners' willingness to continue their horse breeding and boarding operation despite the operating losses sustained during the years in issue cf allen v commissioner t c pincite this is strong evidence that petitioners conducted that activity with an honest and actual objective of making a profit see eg id fields v commissioner tcmemo_1981_550 sanderson v commissioner tcmemo_1964_284 success in similar or dissimilar activities petitioners both testified that they had been involved in purchasing breeding training and selling horses in the past while there is no evidence in the record to substantiate their success in these activities we find their testimony to be credible there is no evidence that mr perry or ms hofer was successful in any dissimilar investment or business activities history of income or losses petitioners reported a net_loss from their horse activity during each of the years in issue we also note that petitioners suffered years of extreme drought during which they were unable to produce their own feed the market price of feed increased and the market for horses decreased cf fields v commissioner supra we also note that petitioners made various attempts to improve the profitability of their horse-related activity such as converting land to pasture and alfalfa constructing fences and barns and attempting to acquire and acquiring mares in foal petitioners also withdrew from the thoroughbred business when it proved unprofitable and focused their attention on breeding tennessee walking horses amount of occasional profits petitioners did not report a net profit during any of the years in issue however petitioners did report a net profit of dollar_figure in and testified at trial that they expected to realize a profit of dollar_figure to dollar_figure per year once they established a viable stock of tennessee walking horses for breeding we also note that petitioners' losses decreased gradually between and and that they realized substantial gains from the sale of the union county property in financial status of the taxpayer although petitioners were both full-time employees of general motors throughout the years in issue neither of them earned particularly high wages during any of those years petitioners also testified that they were forced to cash in their stock_options and retirement options with general motors to finance the purchase of the union county property moreover petitioners had two minor children during each of the years in issue we find that petitioners did not have substantial income or capital from sources other than their horse breeding and boarding activity during the years in issue elements of personal pleasure or recreation petitioners argue that they did not derive significant personal pleasure or recreational benefits from their horse breeding and boarding operation petitioners point out that their entire experience with horses was purely commercial and that they did not participate in any horse shows during the years in issue petitioners also point out that big shot had a bronchial condition which caused him to be too dangerous to ride moreover petitioners fed their horses alfalfa which they contend made the horses unfit for riding and did not shoe any of their horses we find petitioners' testimony credible in this regard and find that they did not ride their horses for pleasure or recreation however petitioners both clearly enjoyed working with horses and certainly derived some personal enjoyment from their horse breeding and boarding activity upon consideration of all the facts and circumstances of this case we conclude that petitioners engaged in their horse breeding and boarding activity with an honest and actual objective of making a profit we therefore overrule respondent's adjustments to petitioners' and mr perry's tax for the years in issue we note that on the basis of the sec_183 adjust- ments to petitioners' returns respondent also disallowed the casualty and theft_loss deductions claimed by petitioners in and by mr perry in because the sec_183 adjustments increased petitioners' and mr perry's adjusted_gross_income in those years and had the effect of decreasing the amount of the casualty losses that could be claimed see sec_165 h respondent does not dispute that petitioners suffered the casualty losses claimed in and therefore by reason of the fact that we have not sustained respondent as to the sec_183 adjustments discussed above there is no basis to adjust the casualty and theft losses claimed by petitioners additions to tax and penalty respondent determined that petitioners are liable for the additions to tax for negligence prescribed by sec_6653 and b and a with respect to their and returns and that mr perry is liable for the additions to tax for negligence prescribed by sec_6653 and b with respect to his return respondent also determined that mr perry is liable for the accuracy-related_penalty prescribed by sec_6662 with respect to his and returns because we have not sustained respondent's determination of tax deficiencies in petitioners' or mr perry's income_tax for the years in issue there is no basis for the imposition of the additions to tax and penalties determined by respondent in the notice_of_deficiency in light of the foregoing decision will be entered for petitioners
